_____________

                                  No. 96-1792SI
                                  _____________

United States of America,               *
                                        *
                   Appellee,            *   Appeal from the United States
                                        *   District Court for the Southern
     v.                                 *   District of Iowa.
                                        *
Odell Whitfield,                        *   [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                           Submitted:   June 20, 1996

                               Filed: July 9, 1996
                                   _____________

Before FAGG, JOHN R. GIBSON, and BOWMAN, Circuit Judges.
                              _____________


PER CURIAM.


     Odell     Whitfield   appeals   the   district   court's   order   revoking
Whitfield's supervised release and imposing a combined six-month prison
term and additional 30-month supervised release term equal to Whitfield's
original 36-month term of supervised release.     See 18 U.S.C. § 3583(e)(3).
Having considered the record and the parties' briefs, we conclude the
district court properly revoked Whitfield's supervised release.         We also
conclude the district court properly imposed a combined prison term less
than the maximum term authorized under § 3583(e) and additional supervised
release term after imprisonment.      We thus affirm the district court.    See
8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.